internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 2-plr-137942-01 date date ty fund fund fund fund fund advisor firm year date date date plr-137942-01 date date date dear this is in reply to a letter dated date requesting an extension of time under sec_1 of the income_tax regulations for fund sec_1 through funds to make the election under sec_855 of the internal_revenue_code and sec_1_855-1 facts funds are corporations registered under the investment_company act of as amended as open-end management investment companies funds have elected to be treated as regulated_investment_companies rics in accordance with subchapter_m of the code funds’ taxable_year is the calendar_year for year funds declared dividends on date which was prior to date the due_date without extensions for their federal_income_tax returns for year funds intended to elect under sec_855 of the code and sec_1_855-1 of the regulations with respect to the dividends_paid on date funds mailed forms requests for automatic extensions of time to file their federal_income_tax returns through inadvertence none of the requests had been signed the return receipts for the mailings show that they were received in the irs service_center on date which was prior to date the due_date for the funds’ income_tax returns on date firm informed advisor that the forms for funds had been rejected by the irs because they had not been signed firm provides administrative services for funds and advisor is composed of tax professionals and had prepared the forms on behalf of funds by date funds had filed federal_income_tax returns making the sec_855 election and by date had filed a request for a letter_ruling under sec_1 of the regulations funds make the following representations the request for relief was filed by the funds before the failure to make the regulatory election was discovered by the service granting the relief will not result in the funds having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the funds would have had if the election had been timely made taking into account the plr-137942-01 time_value_of_money the funds do not seek to alter a return position for which an accuracy-related_penalty has been or could have been imposed under sec_6662 of the code at the time the funds requested relief and the new position requires or permits a regulatory election for which relief is requested being fully informed of the required regulatory election and related tax consequences the funds did not choose to not file the election applicable law sec_301_9100-1 of the regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose deadline is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i of the regulations sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based upon the facts and representations submitted it is held that the funds have shown good cause for granting reasonable extensions of time to allow them to make elections under sec_855 of the code accordingly the time for filing the elections is extended to date no opinion is expressed as to whether the funds’ tax_liability is not lower in the aggregate for all years to which the regulatory election applies than their tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine the taxpayers’ tax_liability for the years involved if the director's office determines the taxpayers’ liability is lower that office will determine the federal plr-137942-01 income_tax effect this ruling is limited to the timeliness of funds’ elections this ruling does not relieve funds from any penalties they may owe as a result of the failure_to_file federal_income_tax returns on time this ruling's application is limited to the facts code sections and regulations cited herein no opinion is expressed as to whether funds qualify as rics under subchapter_m part i of the code a copy of this letter is being forwarded to the service_center where funds file their returns with instructions that although their returns were not timely filed funds are to be treated as having made timely sec_855 elections except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file in this office copies of this letter are being sent to the taxpayer and the second-named representative on the power_of_attorney sincerely yours william e coppersmith chief branch office of associate chief_counsel financial institutions products
